HcmorableRalph           Lap&        Page 2


       &ld  for iSSUb            l'Wdpt8      OC     OeFtif%~tO8       Of
       redslaptiar  fOF        8hWfIkm tb PlmWl
                                PZ'OpOl'ty
       delinqwmt list, the tax collector shall be
       entitled to a fee of al3 dollar (&oo)  for
       eaah COlTMt a860888Wlt O? l8tidt0 b 801d,
       said    fee to be taxed 88 oosto 8glrrin8t the de-
       linquent.     CorPeUtM808~tU            horein UeOd
       OsglS    th0 &kV~torjy   Of ali pl'OFIWtie8  oyllbd
       bgSn IndIvid\ulfO~~       CSIOPW.      RlOVid&
       th&tianO    MS. 8&n   th0 8-t. OF WWtyk
       liable ror acid see. Pbrohwkingup8ndtak-
       iagOffdsi%1~q~3iOjr~ 8OPIbI%ting~d~8oIwLtJ
       VIziOW  tlWOt8 OF eaah U8,8~t;JZ'&lWb~
       the la%.8   thwem,              osrvpgine
       8tlSOtnWbW8       1OtUtdblOOk XMAEbW8 ad
                          Or                                                 OOS-
       pilingtaedelalqu8atturocarrdhorola~
       tobeo~iledvhawvovtshare      8haUbeuuruy
       M     tuOJsrrr8        Of~ktU@8tbtbTO~Ot~
       laoludedln the&lsnquQtrooo%l,    the tuoel-
       leotor 8b11 b pCra out of the mrrl    iuad of
       the wunty, flrt,eat8 icarwchnittrallne     of
       the wlf#Sal      O? 8uOhdO~inqgart       ZWOOzd,  not ttb
       UCr+Od   tV.ZktJ-flV0 Oat8      f8l' w    Gil8 t‘%'Mt W
       tLb8tlocrt l'Wt.Wd,     ~tU#QWd     ddilkfJtW%t  ard Q#L@d
       by am    tupayery    mwh fw to bo taxed a8 owt8,
       andtobopaldbaekiatetho~e=lfwdoithrr
       04nMty when oollmotod. Ibr tam oolleotlm of
       dO~qtWlttUW      Ofi-    08trtO~fOX'~~ftW5-
       &q &Illdutler Nbtla#    to ruch tW.8 f6~ rhioh
       no Qm8tifRl18      OthOZ'Vi8Opllovidd,thil tu
       oollector f&all 29ceive tivo pe oat oi 81X
       belinqUSZlttu.8               OOlbdXd~hiSl.*

               iil'tlCd.0 7343, %RLCZb'S             hn~trt.6       ciril    8trtUtO6,
rea&       In part II followsa
               ****

             "al         -8     Of    this   %tStb    f'OZ'th0     pWPOS4l    Of
       QOllWtin8  dollnqumt 8tate and am=%ty ISXOO 8PO
       by this lavwde   rvailebla ferr,eadvhen inwaked
       shall be rpplled to, the eollwtlar or dellnqurrt
       t8xe8 oScities aadtonrrr and hla?8mdotxt8ebml
       districts in80ftU LB such 3.8lf8
                                      -   &pP=crblS."
I

              It 1s OW apiai~a that the W       mUO88tX   &id oolltmtor
    of'an independent aah    dirrtrliot
                                      Is required     to gwrfcnm t&e
    duties of Artlale 7331, auprs, vhen maId statute ia lnvokod by
    the board of'trWtee8 Of the indepepdwt school di8triCt, In-
    8OfU a8 the SIBDeoI?Bapplicable to 8Wh (L school dIetrIot.
              Your aeoand queetim relate8 to t&e compensation
    pl'OV181anSOf &'tiGle 7331, SW.      Thi8 dbpsrtarnt X'Ubd ill
    OpiplCil!tO. 0-2727 t&&t th# tu UMb88OlP  Md COllMtW    Oi M
    independeat 8ohoo1 dI8trIot WU 0ntitl.d to aO1l.at t& me
    dollav Se. aa p~ovidmd ia 8ald titlale. A copy of 8e.Idopio-
    Ica la aolwed.     ~thb)8~l'OUCQMtPXpFO88~intb
    ObOYdtOpietW, VO M     Of th. OPblttX%tbt th. tU U8088Of
    md oolleotar of M lndepaardentr&o01 dI8trlat 9.8atitled
    to the 0mnpewatlaprwl&dIa        8aiclAstlalo fos,amll
    tha dolinqwnt tax roll, eto. Hovevor,he roriL6k paidYL
    84haolfuad8ratherthM~uyoew~fwd8.                                   EeI8alra
    (LZLtitlOd t0   ii'!* PO?     0-t   Of ti    dOIlPpP*at      tru8   0OlbOt.d
    by him m aw8tiOa        iOr th8 OOllMti~   oi                  dOl3.xkqUmit -8
    U&d fos.perioraiaga     dutier Pd.Stim#jto 8Wlhw8                          fOPWh%oh
    PO '3~~WtiW     18 OthMWi80   ~OVidOd.

                 In MW'W~     YOW thild  QUO8tIaP,               WO       to from Artlale
    2791,   %Bl7.l~‘8 Annotated Clrll Statutea, W                lo19"owea
I
                  “%kO   di8tX'iiat tXkX U8*88QS        Wtd   OOllWtOl'
          almllhwethesupovsr~dahallpsricpAtbo
          8ILBI dUtie8     With   NrOP8QOO      t0    t&I U8088WItt       ~6
          OOlhCtitXiOf        t8XO8   fOrf%M         8&001~*8thrt
         are oeafemedby     lw upon the oItyamr8ballof        in-
         mrporatedtwna      ar vIllrgos,midko     sbllre-
         WiV6 Swh caaqMl8atiCIOfor hi8 8Orrioe8 U t&MB
         board of trwtees nng 8.llaw,mxaapt In altlos 8m!l
         tme   provided for,notto      exceed four pw mait
         of the vhole          of tutB8 r welvd
                        unctwllt                   b y h im. l  l
         +  ff It ahsll be vlthln    the dlroretiaz.of the
         board of'trwte*e of soy indepectd~tschbaldl8-
         triCt t0 nSme 0 8888811OrOf -8         Yho 8ba11 U8W8
         the taxable poparty    within the liattr of the ia-
         dependent school dietrlct vlthln the CIm aad in
         the w&mm     provided by ex.MtIng lavs, in 80 far u
         tbeyars~~li~ble,iUad~he~         8ridMs~6W3ElthM
         bean equallmdw@bovd         ofoqyali~@tioaapp0Int0d
         bythebuard     Of trtnsteO8forthrtpurpocle, 8hrl1
         prepare thb tax ~olle of arid Wtriot        and rhrll
     duly alga and certify 8am to the oountg tax
     oollector 88 provided for In the 8Wt3tMMibl8
     artlole. The soid amwmor of taxes shall re-
     ceive 8 fee of two per amt of the vbole amowt
     of taxes M8eeeed by him aa OhaWn by the om-
     pleted certifUd tax rolla."
            w. PORtAt tbt   Ve 08\11111)thbt the OftiM Of tu
O88088W    &I& t3Olbf3tOr18 OUO O??iOe ad    i8 ocauplod w    th8
II-   );#N1101. I? this b0 trub, hi8 CMp8Q+tiOa     ?OJ. &88.88-
in8 4nd tSOllttCti.Zk8tUeS M if011 U a1.l duWe8    motrining
thereto 18 provided for in &tIole 7331, 8Upm, ead in the
fir8t 8enttmoe of Article 2791, aupm.       Houever, Af the
tUM     W   888Ci8S.d w 8 8pOOi4L1U8088Or Of tb iadepead4nt
8choOl &8tti@t, bat COllWted w the OoUatJ tu OtikMtW,
tha It vould 8ppWr th8t tbe l.Ut two 8atmOOe      of btiole
2791, supra, vould oartrol e8 to the emomt'oS aw@mutIan
the UIOSaOP  8hA11 SWCOiW.    t'h@lUt 88ZltfUkOOOf 8aid ~tIOl0
provid.8 that"tha sridama88or     OS taxe8 8hall~oeIirsr
?#   Of w0   pr   CtOIttOf the win010 8WNbQt   Or




                                                    Tae shoptalr
                                                      k88i8tMt